IN THE SUPREME COURT OF THE STATE OF DELAWARE

DION D. HICKS,                        §
                                      §     No. 37, 2017
      Defendant Below,                §
      Appellant,                      §     Court Below—Superior Court of the
                                      §     State of Delaware
      v.                              §
                                      §     Cr. ID No. 1107013050A
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §
                          Submitted: February 6, 2017
                          Decided:   February 8, 2017
                               ORDER
      This 8th day of February 2017, it appears to the Court that the Clerk issued a

notice, by certified mail, directing the appellant to show cause why this appeal

should not be dismissed for the Court’s lack of jurisdiction to consider an appeal

from a decision issued by a Superior Court Commissioner. The appellant received

the notice to show cause on January 24, 2017 and has not responded to the notice

within the required ten-day period. For that reason, dismissal of the appeal is

deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules

3(b)(2) and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/Karen L. Valihura
                                      Justice